Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 


MODIFIED DEFERRED COMPENSATION PLAN


 

(Effective December 31, 2006

 

Amended and Restated Effective November 1, 2008)

 


 

ARTICLE I  PURPOSE

1

 

 

ARTICLE II  DEFINITIONS

1

 

 

ARTICLE III  ADMINISTRATION OF THE PLAN

8

 

 

ARTICLE IV  PARTICIPATION

8

 

 

4.1

Election to Participate

8

 

 

 

4.2

DCP Deferral Accounts

11

 

 

 

4.3

SEDCP Deferral Accounts

11

 

 

 

4.4

Interest

11

 

 

 

4.5

Valuation of Deferral Accounts

11

 

 

 

4.6

Savings Plan Restoration Contribution

12

 

 

 

4.7

Statement of Deferral Accounts

12

 

 

 

4.8

2004 Bonuses

12

 

 

 

4.9

Pre-Merger Payment Elections

13

 

 

 

ARTICLE V  BENEFITS

13

 

 

5.1

Separation from Service for a Reason other than Death

13

 

 

 

5.2

Beneficiary Benefits

14

 

 

 

5.3

Spousal Survivor Benefits with Respect to SEDCP Deferral Accounts

16

 

 

 

5.4

Early Payment

16

 

 

 

5.5

Emergency Benefit

17

 

 

 

5.6

Effect of Change in Control

17

 

 

 

5.7

Small Benefit

17

 

 

 

5.8

Tax Withholding and Reporting

17

 

 

 

5.9

Reemployment

18

 

 

 

5.10

Qualified Divorce Orders

18

 

-i-


 

5.11

Special 2006 Transition Rule Elections

18

 

 

 

5.12

Section 409A Compliance

20

 

 

 

5.13

Plan Provisions Control

20

 

 

 

ARTICLE VI  BENEFICIARY DESIGNATION

20

 

 

ARTICLE VII  CLAIMS PROCEDURE

21

 

 

7.1

Applications for Benefits

21

 

 

 

7.2

Claims Procedure

21

 

 

 

7.3

Section 409A Compliance

22

 

 

 

7.4

Limitations on Actions

22

 

 

 

ARTICLE VIII  AMENDMENT AND TERMINATION OF PLAN

23

 

 

8.1

Amendment

23

 

 

 

8.2

Termination

24

 

 

 

ARTICLE IX  MISCELLANEOUS

24

 

 

9.1

Unsecured General Creditor

24

 

 

 

9.2

Trust Fund

24

 

 

 

9.3

Nonassignability

25

 

 

 

9.4

Release from Liability to Participant

25

 

 

 

9.5

Employment Not Guaranteed

25

 

 

 

9.6

Gender, Singular & Plural

25

 

 

 

9.7

Captions

25

 

 

 

9.8

Validity

26

 

 

 

9.9

Notice

26

 

 

 

9.10

Applicable Law

26

 

-ii-


 

OCCIDENTAL PETROLEUM CORPORATION

MODIFIED DEFERRED COMPENSATION PLAN

 

(Effective December 31, 2006

 

Amended and Restated Effective November 1, 2008)

 

 

ARTICLE I
PURPOSE

 

Effective December 31, 2006, the Occidental Petroleum Corporation Deferred
Compensation Plan 2 (the “DCP2”) was merged with and into the Occidental
Petroleum Corporation 2005 Deferred Compensation Plan (the “2005 DCP”), which
was amended and restated as the Occidental Petroleum Corporation Modified
Deferred Compensation Plan (the “Plan”).  Effective December 31, 2006, for each
Participant making a Special Transition Rule Election under Section 5.12, the
Deferral Account (if any) of such Participant under the DCP2 was merged with the
Deferral Account (if any) of such Participant under the 2005 DCP, the Savings
Plan Restoration Account (if any) of such Participant under the DCP2 was merged
with the Savings Plan Restoration Account (if any) of such Participant under the
2005 DCP, the SEDCP Deferral Account (if any) of such Participant under the DCP2
was transferred to the 2005 DCP, and all such accounts are governed by the terms
of this Plan.  For Participants not making such an election, any Deferral
Account, Savings Plan Restoration Account, or SEDCP Deferral Account of such
Participant under the DCP2 or 2005 DCP is subject to the terms of this Plan but
maintained separate from each other.  Effective November 1, 2008, the Plan is
amended and restated as set forth herein.

 

The purpose of the Plan is to provide a tax-deferred opportunity for key
management and highly compensated employees of Occidental Petroleum Corporation
and its Affiliates (as defined below) to accumulate additional retirement income
through deferrals of compensation.

 

This Plan is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code, and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Plan is deferred.

 

ARTICLE II
DEFINITIONS

 

Whenever the following words and phrases are used in this Plan with the first
letter capitalized, they shall have the meanings specified below:

 

Affiliate.  “Affiliate” means (i) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (ii) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code

 


 

Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)).

 

Alternate Payee.  “Alternate Payee” means a former spouse of a Participant who
is recognized by a Divorce Order as having a right to receive all, or a portion
of, the benefits payable under this Plan with respect to such Participant.

 

Amortization Method.  “Amortization Method” means an annual installment method
of paying a Participant’s benefits under which the Company will pay the
Participant an initial payment in an amount equal to (i) plus (ii) divided by
(iii), where (i) is the value of the Participant’s Deferral Accounts as of the
end of the month preceding such payment, (ii) is the amount of interest that
would accrue during the entire payout period on the unpaid balance credited to
the Participant’s Deferral Accounts immediately following such initial payment
if the Declared Rate then in effect remained unchanged and (iii) is the number
of years over which annual installments are to be paid.  For each Plan Year
after the initial benefit payment is made, the annual benefit payment will be
determined under the same equation where (i) is the value of the Participant’s
Deferral Accounts as of the end of the month preceding the benefit payment,
(ii) is the amount of interest that would accrue during the remaining payout
period on the unpaid balance credited to the Participant’s Deferral Accounts
immediately following such annual payment if the Declared Rate then in effect
remained unchanged and (iii) is the number of annual payments remaining.

 

Base Salary.  “Base Salary” means the base salary earned by a Participant during
pay periods beginning in a Plan Year, excluding Bonus, all severance allowances,
forms of incentive compensation, Savings Plan, Retirement Plan or other Company
qualified plan contributions or benefits, retainers, insurance premiums or
benefits, reimbursements, and all other payments, prior to reduction for any
deferrals under this Plan or any other plan of the Company or reductions under
the Company’s Savings Plan allowed under Code Section 401(k).

 

Beneficiary.  “Beneficiary” means the person or persons designated as such in
accordance with Article VI.

 

Beneficiary Benefit.  “Beneficiary Benefit” means the payment to a Participant’s
Beneficiary of the value of the Participant’s Deferral Accounts pursuant to
Section 5.2 on account of the Participant’s death.

 

Board.  “Board” means the Board of Directors of Occidental Petroleum
Corporation.

 

Bonus.  “Bonus” means the bonus earned by a Participant under a regular annual
incentive compensation plan (excluding without limitation a special individual
or group bonus, a project bonus, and any other special bonus) during a Plan Year
prior to reduction for any deferral under this Plan or any other plan of the
Company.

 

Change in Control.  “Change in Control” means (i) for purposes of Sections 8.1
and 8.2(a), any event described in (a), (b), (c) or (d) below, and (ii) for
purposes of Section 5.6, any

 

2


 

event that constitutes a “change in control event” for purposes of Code
Section 409A and Treas. Reg. § 1.409A-3(i)(5) (or any successor provisions) and
that is described in subsection (a), (b), (c) or (d) below:

 

(a)           Approval by the stockholders of Occidental Petroleum Corporation
(or, if no stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Change in Control under subsection
(b) below;

 

(b)           Consummation of a merger, consolidation, or other reorganization,
with or into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless (i) as a result of the Business
Combination, more than 50% of the outstanding voting power of the surviving or
resulting entity or a parent thereof (the “Successor Entity”) immediately after
the Business Combination is, or will be, owned, directly or indirectly, by
holders of Occidental Petroleum Corporation’s voting securities immediately
before the Business Combination; (ii) no “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from
time (the “Exchange Act”)), excluding the Successor Entity or any employee
benefit plan of Occidental Petroleum Corporation and any trustee or other
fiduciary holding securities under an Occidental Petroleum Corporation employee
benefit plan or any person described in and satisfying the conditions of
Rule 13d-1(b)(i) of the Exchange Act (an “Excluded Person”), beneficially owns,
directly or indirectly, more than 20% of the outstanding shares or the combined
voting power of the outstanding voting securities of the Successor Entity, after
giving effect to the Business Combination, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least 50% of
the members of the board of directors of the entity resulting from the Business
Combination were members of the Board at the time of the execution of the
initial agreement or of the action of the Board approving the Business
Combination;

 

(c)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any Excluded Person) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Occidental Petroleum Corporation representing 20%
or more of the combined voting power of Occidental Petroleum Corporation’s then
outstanding voting securities, other than as a result of (i) an acquisition
directly from Occidental Petroleum Corporation; (ii) an acquisition by
Occidental Petroleum Corporation; or (iii) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Occidental Petroleum
Corporation or a Successor Entity; or

 

(d)           During any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by Occidental Petroleum Corporation’s stockholders, of each new
Board member was approved by a vote of at least two-thirds (2/3) of the Board
members then still in office who were Board members at the beginning of such
period (including for these purposes, new members whose election or nomination
was so approved), but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

3


 

Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

Committee.  “Committee” means the administrative committee appointed to
administer the Plan pursuant to Article III.

 

Company.  “Company” means Occidental Petroleum Corporation, or any successor
thereto, and any Affiliates.

 

Company Management.  “Company Management” means the Chairman of the Board,
President or any Executive Vice President of Occidental Petroleum Corporation.

 

Compensation.  “Compensation” means Base Salary, Bonus and/or, prior to 2008,
Performance Award Cash Deferrals.

 

DCP Deferral Account.  “DCP Deferral Account” means the account maintained on
the books of account of the Company for each Participant pursuant to Article IV
to account for amounts deferred under the 1988 DCP prior to January 1, 1999, and
the amounts subsequently deferred under the Prior Plan, the DCP2, the 2005 DCP
and this Plan.

 

DCP Deferral Amount.  “DCP Deferral Amount” means an amount of a Participant’s
Base Salary and/or Bonus that is deferred under the Plan, including amounts
deferred under the 1988 DCP, the Prior Plan, the DCP2, the 2005 DCP and this
Plan.

 

DCP2.  “DCP2” means the Occidental Petroleum Corporation Deferred Compensation
Plan 2, effective as of October 12, 2006.

 

Declared Rate.  “Declared Rate” with respect to any Plan Year means the rate at
which interest will be credited on Deferral Accounts for such Plan Year.  The
Declared Rate for each Plan Year ending on or before December 31, 2008, shall be
equal to the greater of (i) (A) plus (B) where (A) is the Moody’s Long-Term
Corporate Bond Index Monthly Average Corporates as published by Moody’s Investor
Services, Inc. (or successor thereto) for the month of July in the year prior to
the Plan Year in question, and (B) is 3% (“Moody’s Plus Three”), or (ii) the
highest yield on any unsecured debt or preferred stock of the Company that was
outstanding on the last day of July in the year prior to the Plan Year in
question.  Such Declared Rate will be announced on or before January 1 of the
applicable Plan Year.  The Declared Rate for each Plan Year commencing on or
after January 1, 2009, will be the monthly yield on
5-year Treasury Constant Maturities plus 2%.  Notwithstanding the foregoing, the
Declared Rate for DCP Deferral Amounts that were earned and deferred prior to
1994 under the 1988 DCP (including bonuses which were earned for 1993), together
with accumulated interest thereon, will in no event be less than 8% for any Plan
Year.  Accordingly, the Declared Rate for any Plan Year may be different for DCP
Deferral Amounts that were earned and deferred under the 1988 DCP prior to
January 1, 1994 than for DCP Deferral Amounts earned after such date.

 

Deferral Account(s).  “Deferral Account(s)” means a Participant’s DCP Deferral
Account and/or SEDCP Deferral Account (if any) and/or Savings Plan Restoration
Account (if any) maintained on the books of account of the Company for each
Participant pursuant to Article IV.

 

4


 

Deferral Election Form.  “Deferral Election Form” means a paper or electronic
election form provided by the Committee on which an Eligible Employee may elect
to defer Base Salary and/or Bonus and may elect to receive an Early Payment
Benefit in accordance with Article IV.

 

Distribution Election Form.  “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect the form of payment of his Retirement Benefits and/or the form of payment
of Beneficiary Benefits to his Beneficiary in accordance with Article V.

 

Divorce Order.  “Divorce Order” means any judgment, decree, or order (including
judicial approval of a property settlement agreement) that relates to the
settlement of marital property rights between a Participant and his former
spouse pursuant to state domestic relations law (including, without limitation
and if applicable, community property law), as described in Treas. Reg.
§ 1.409A-3(j)(4)(ii).

 

Early Payment Benefit.  “Early Payment Benefit” means the payment to a
Participant of part or all of the Participant’s DCP Deferral Account in an Early
Payment Year beginning prior to the Participant’s Retirement or other Separation
from Service pursuant to Section 5.4.

 

Early Payment Year.  “Early Payment Year” means any year beginning prior to a
Participant’s Retirement or other Separation from Service that a Participant
elects pursuant to Section 4.1(b) to have an Early Payment Benefit paid or
commenced to be paid.

 

Early Payment Year Subaccount.  “Early Payment Year Subaccount” means any
subaccount of a Participant’s DCP Deferral Account established to separately
account for deferred Base Salary and/or Bonus (and interest credited thereto)
that is subject to an Early Payment Benefit election.

 

Eligible Employee.  “Eligible Employee” means each key management employee or
other highly compensated employee of the Company who is selected by Company
Management to participate in the Plan.

 

Emergency Benefit.  “Emergency Benefit” means the payment to a Participant of
part or all of his Deferral Accounts in the event that the Participant has an
Unforeseeable Emergency pursuant to Section 5.5.

 

ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

Fractional Method.  “Fractional Method” means an installment method of paying a
Participant’s Retirement Benefit under which the Company will determine the
amount of each annual installment by dividing the value of the Participant’s
Deferral Accounts as of the end of the month preceding the payment date by the
number of annual installments remaining to be paid.

 

5


 

1988 DCP.  “1988 DCP” means the Occidental Petroleum Corporation 1988 Deferred
Compensation Plan.

 

Participant.  “Participant” means (i) each individual who, as of December 30,
2006, was a participant in the 2005 DCP or DCP2 and has not received a complete
distribution of the benefits accrued under those plans, (ii) an Eligible
Employee who has filed a completed and fully executed Deferral Election
Form with the Committee and is participating in the Plan in accordance with the
provisions of Article IV, and (iii) any person who has a Deferral Account by
reason of his prior status as an Eligible Employee.  Under no circumstances
shall “Participant” mean any Alternate Payee.

 

Performance Award Cash Deferral.  “Performance Award Cash Deferral” means that
portion of a Qualifying Performance Stock Award that is deferred under this Plan
prior to 2008 as provided in Section 4.1(c) of this Plan.

 

Plan Year.  “Plan Year” means the calendar year beginning on January 1 and
ending on December 31.

 

Prior Plan.  “Prior Plan” means the Occidental Petroleum Corporation Deferred
Compensation Plan as amended and restated as of January 1, 2003, under which
deferrals ceased as of December 31, 2004.

 

Qualified Divorce Order.  “Qualified Divorce Order” means a Divorce Order that
(a) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable to a Participant under this Plan; (b) clearly specifies (i) the
name and the last known mailing address of the Participant and the name and
mailing address of the Alternate Payee covered by the order, (ii) the amount or
percentage of the Participant’s benefits to be paid by this Plan to the
Alternate Payee, or the manner in which such amount or percentage is to be
determined, (iii) the number of payments or period to which such order applies,
and (iv) that it applies to this Plan; and (c) does not (i) require this Plan to
provide any type or form of benefit, or any option, not otherwise provided under
the Plan, (ii) require this Plan to provide increased benefits, or (iii) require
the payment of benefits to an Alternate Payee that are required to be paid to
another Alternate Payee under another Divorce Order previously determined to be
a Qualified Divorce Order.

 

Qualifying Performance Stock Award.  “Qualifying Performance Stock Award” has
the meaning given to such term under the 2005 DSP.

 

Retirement.  “Retirement” means the Participant’s Separation from Service for
reasons other than death after the Participant attains age 55.  Notwithstanding
the foregoing, with respect to Participants who executed a consulting agreement
with the Company prior to October 3, 2004, “Retirement” means the termination
date of the Participant’s consulting agreement.

 

Retirement Benefit.  “Retirement Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1
following Retirement.

 

6


 

Retirement Plan.  “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.

 

SEDCP.  “SEDCP” means the Occidental Petroleum Corporation Senior Executive
Deferred Compensation Plan under which certain Company executives deferred
compensation.

 

SEDCP Deferral Account.  “SEDCP Deferral Account” means the account maintained
on the books of account of the Company for certain Participants pursuant to
Article IV to account for amounts deferred under the SEDCP.

 

Savings Plan.  “Savings Plan” means the Occidental Petroleum Corporation Savings
Plan, as amended from time to time.

 

Savings Plan Restoration Account.  “Savings Plan Restoration Account” means the
account maintained on the books of account of the Company to reflect Savings
Plan Restoration Contributions made by the Company pursuant to Section 4.6.

 

Savings Plan Restoration Contribution.  “Savings Plan Restoration Contribution”
means the amount credited to a Participant’s Savings Plan Restoration Account
pursuant to Section 4.6.

 

Separation from Service.  “Separation from Service” means a Participant’s
“separation from service” as defined under Code Section 409A and Treas. Reg. §
1.409A-1(h) (or successor provisions).  A Participant shall have a Separation
from Service if the Participant ceases to be an employee of both:

 

(i)            The Company that employs the Participant; and

 

(ii)           All Affiliates with whom such Company would be considered a
single employer under Code Section 414(b) or 414(c).

 

For this purpose, a Participant who ceases to be an employee of an entity
described in (i) or (ii) above shall not be considered to have a Separation from
Service if such cessation of employment is followed immediately by his
commencement of employment with another entity described in (1) or (2) above.

 

A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).

 

Specified Employee.  “Specified Employee” means an Employee who is a “specified
employee” within the meaning of Section 409A and Treas. Reg. § 1.409A-1(i) (or
successor provisions) and as determined pursuant to any rules adopted for such
purposes by Occidental Petroleum Corporation.

 

7


 

Termination Benefit.  “Termination Benefit” means the payment to a Participant
of the value of the Participant’s Deferral Accounts pursuant to Section 5.1 on
account of the Participant’s Separation from Service other than due to
Retirement or death.

 

2005 DCP.  “2005 DCP” means the Occidental Petroleum Corporation 2005 Deferred
Compensation Plan, restated as of January 1, 2005 and as subsequently amended.

 

2005 DSP.  “2005 DSP” means the Occidental Petroleum Corporation 2005 Deferred
Stock Program, as amended from time to time.

 

Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

Years of Service.  “Years of Service” means the number of full years credited to
a Participant under the Retirement Plan for vesting purposes.

 

ARTICLE III
ADMINISTRATION OF THE PLAN

 

A Committee shall be appointed by the Board to administer the Plan and
establish, adopt, or revise such rules and regulations as the Committee may deem
necessary or advisable for the administration of the Plan and to interpret the
provisions of the Plan, and, except as otherwise indicated herein, any such
interpretations shall be conclusive and binding.  All decisions of the Committee
shall be by vote of at least two of the Committee members and shall be final. 
The Committee may appoint any agent and delegate to such agent such powers and
duties in connection with the administration of the Plan as the Committee may
from time to time prescribe.  The Plan is intended to comply with the
requirements of Code Section 409A and shall be interpreted and administered
accordingly.

 

Members of the Committee shall be eligible to participate in the Plan while
serving as members of the Committee, but a member of the Committee shall not
vote or act upon any matter which relates solely to such member’s interest in
the Plan as a Participant.

 

ARTICLE IV
PARTICIPATION

 

4.1           Election to Participate.

 

(a)            Deferral Elections.  An Eligible Employee may elect to
participate in the Plan and elect to defer annual Base Salary and/or Bonus under
the Plan by filing with the Committee a completed and fully executed Deferral
Election Form prior to the beginning of the Plan Year during which the Eligible
Employee performs the services for which such Base Salary and Bonus are to be
earned, or at such other time as the Committee may permit in accordance

 

8


 

with the regulations promulgated under Code Section 409A.  Deferral Election
Forms must be filed in accordance with the instructions set forth in the
Deferral Election Forms.

 

An employee who first becomes an Eligible Employee during a Plan Year may make
an initial deferral election under this Plan within 30 days after the date the
employee becomes an Eligible Employee provided that such Eligible Employee has
not previously become eligible to participate in any other account balance plan
that is required to be aggregated with this Plan as described in Treas. Reg.
§ 1.409A-1(c)(2) (or any successor provision).  Any such election shall apply to
Base Salary earned for services performed after the 30-day election window
described in the previous sentence and to that portion of the Bonus earned
during such Plan Year equal to the total amount of the Bonus multiplied by the
ratio of the number of days remaining in the Plan Year after the 30-day election
window described in the previous sentence ends over the total number of days in
the Plan Year.

 

A Deferral Election Form filed for a Plan Year shall be effective for Base
Salary and/or Bonus to be earned during that Plan Year only.  For each
subsequent Plan Year, an Eligible Employee who wishes to defer Base Salary
and/or Bonus must file a new complete and fully executed Deferral Election
Form in accordance with the instructions set forth in the Deferral Election
Form but in any event prior to January 1 of such Plan Year.

 

Each Deferral Election Form will designate the DCP Deferral Amounts as a fixed
dollar amount or fixed percentage (in increments of 1%) of Base Salary and/or
(i) a fixed dollar amount or a fixed percentage of Bonus or (ii) 100% of any
Bonus exceeding a specified dollar amount, as elected by the Participant. 
Deferrals of Base Salary will normally be deducted ratably during the Plan Year,
except as otherwise determined by the Committee to take into account special
circumstances; provided that in no event will the Committee’s action alter the
total amount of Deferrals for the Plan Year.  In its sole discretion, the
Committee may also permit amounts that an Eligible Employee has previously
elected to defer under other plans or agreements with the Company to be
transferred to this Plan and credited to his Deferral Accounts that are
maintained hereunder, provided that no change shall be made in the time or form
of payment of such transferred amounts except as may be permitted by Code
Section 409A.

 

(A)          Minimum Deferral.  For each Plan Year, the minimum amount of Base
Salary that a Participant may elect to defer is $5,000, if expressed as a dollar
amount, or 5% of Base Salary, if expressed as a percentage, and the minimum
amount of Bonus that a Participant may elect to defer is any of the following: 
(I) $5,000, (II) 5% of Bonus, or (III) 100% of that portion of any Bonus that
exceeds a dollar amount specified by the Participant on his Deferral Election
Form.

 

(B)           Maximum Deferral.  For each Plan Year, the maximum amount of Base
Salary that a Participant may elect to defer is 75% of Base Salary, and the
maximum amount of Bonus that a Participant may elect to defer is 90% of Bonus. 
Notwithstanding the foregoing, effective with respect to amounts earned on or
after January 1, 2007, for each Plan Year, the maximum total amount of
Compensation that a Participant may elect to defer is $75,000.  For the 2007
Plan Year, the $75,000 limit shall apply only to deferrals of Base Salary that
would otherwise have been paid in 2007.  For the 2008 Plan Year, the $75,000
limit shall apply to the deferrals of Base Salary that

 

9


 

would have otherwise been paid in 2008 plus deferrals of Bonus, earned in 2007,
and otherwise paid in 2008.  For the 2008 Plan Year, the $75,000 limit shall
also apply to deferrals of Base Salary that would have otherwise been paid in
2008 plus deferrals of Bonus, earned in 2008, and otherwise paid in 2009.  For
the 2009 and all future Plan Years, the $75,000 limit shall apply to amounts of
Base Salary and Bonus earned in any one Plan Year.  For example, in Plan Year
2009, the $75,000 limit shall first apply to deferrals of Base Salary that would
have otherwise been paid in 2009 and then to deferrals of Bonus that are earned
in 2009 and would otherwise be payable in 2010.

 

(C)           Deferral Account Balance.  Notwithstanding anything herein to the
contrary, if as of December 31 of any Plan Year, a Participant’s total Deferral
Account balance is $1,000,000 or more, then the Participant may not defer any
compensation earned in the following Plan Year and any election to do so shall
be considered void.  If as of December 31 of any Plan Year, a Participant’s
total Deferral Account balance is less than $1,000,000, then the Participant may
defer compensation earned in the following Plan Year in accordance with this
Article IV.

 

(b)           Early Payment Benefit Election.  With respect to Base Salary
and/or Bonus earned after December 31, 2007, on the Deferral Election Form filed
pursuant to Section 4.1(a), an Eligible Employee may irrevocably elect to
receive all or a portion of the Base Salary and/or Bonus deferred pursuant to
that election in a lump sum payment or in annual installments over two (2) to
five (5) years commencing prior to Separation from Service in an Early Payment
Year.  If a Participant fails to designate the form of distribution for an Early
Payment Benefit, the distribution shall be in the form of a lump sum.  The Early
Payment Year elected must be a year that begins at least two (2) years after the
end of each Plan Year to which the election applies.  An Early Payment Benefit
election filed for the Plan Year beginning January 1, 2008, or for any
subsequent Plan Year, shall be effective for the deferred Base Salary and/or
Bonus earned during that Plan Year.  A Participant may make an election for an
Early Payment Benefit with respect to deferred Base Salary and/or Bonus earned
in any future Plan Year by filing a new Deferral Election Form with the
Committee prior to January 1 of such Plan Year.  A Participant may not, however,
change the form of benefit or time of commencement of an Early Payment Benefit
with respect to Base Salary and/or Bonus deferred pursuant to a Deferral
Election Form after that Deferral Election is filed pursuant to Section 4.1(a).

 

A Participant may not at any time have Early Payment Benefits scheduled for more
than two Early Payment Years.  However, after an Early Payment Year has occurred
and all payments with respect to the corresponding Early Payment Year election
have been completed, a Participant may elect a new Early Payment Year for future
deferrals of Base Salary and/or Bonuses.

 

(c)           Deferral of Performance Award Cash Payments.  Notwithstanding
anything contained herein to the contrary, the cash portion (if any) subject to
a deferral election under a Qualifying Performance Stock Award that was granted
before December 31, 2006 but becomes vested on or after December 31, 2006 shall
be credited to the Eligible Employee’s DCP Deferral Account as a Performance
Award Cash Deferral unless the Participant elected, pursuant to transition
rules under Code Section 409A, to receive distribution of the cash portion of
the Qualifying Performance Stock Award in 2008.  Any cash portion of a
Qualifying Performance

 

10


 

Stock Award that becomes vested on or after December 31, 2006 and payable in
2008 pursuant to an election as described herein, shall be credited to a special
subaccount of the Participant’s DCP Deferral Account and distributed in a lump
sum during the first seventy-five (75) days of 2008.  No additional amounts
shall be credited to a Participant’s DCP Deferral Account pursuant to this
provision after December 31, 2007.

 

4.2           DCP Deferral Accounts.  The Committee shall establish and maintain
a separate DCP Deferral Account for each Participant.  A DCP Deferral Amount
shall be credited by the Company to the Participant’s DCP Deferral Account,
subject to the Committee’s authority in Section 4.1(a), as of the date that the
Participant’s Base Salary and/or Bonus would otherwise have been paid.  The
amount of a Participant’s Performance Award Cash Deferral shall be credited to a
Participant’s DCP Deferral Account as of the date it becomes certified for
payment.  Such DCP Deferral Account shall be debited by the amount of any
payments made by the Company to the Participant or the Participant’s Beneficiary
therefrom as of the date of payment.  The Committee shall establish an Early
Payment Year Subaccount within a Participant’s DCP Deferral Account for each
Early Payment Year elected by that Participant.  Any such Early Payment Year
Subaccount shall be debited by the amount of any Early Payment Benefit paid by
the Company to the Participant in such Early Payment Year pursuant to
Section 5.4 as of the date of payment.

 

4.3           SEDCP Deferral Accounts.  The Committee shall maintain a separate
SEDCP Deferral Account for each Participant who was a participant in the SEDCP
on December 31, 1998.  The balance of such Participant’s accounts under the
SEDCP as of December 31, 1998 remained credited to each such Participant’s SEDCP
Deferral Account under the Occidental Petroleum Corporation Deferred
Compensation Plan, a predecessor to this Plan, as of January 1, 1999.  SEDCP
Deferral Accounts shall be debited by the amount of any payments made by the
Company to the Participant or the Participant’s Beneficiary therefrom as of the
date of payment.

 

4.4           Interest.  Each Deferral Account of a Participant shall be deemed
to bear interest on the monthly balance of such Deferral Account at the Declared
Rate, compounded monthly.  Except as provided in Section 5.2(a), with respect to
SEDCP Deferral Accounts for Participants who die prior to becoming eligible for
Retirement, interest will be credited to each Deferral Account on a monthly
basis on the last day of each month as long as any amount remains credited to
such Deferral Account.  Amounts of deferred Compensation that are credited to a
DCP Deferral Account and amounts of Savings Plan Restoration Contributions that
are credited to a Savings Plan Restoration Account prior to the end of a
calendar month shall accrue interest from the date of crediting, computed from
date of crediting to the end of the month.

 

4.5           Valuation of Deferral Accounts.  The value of a Deferral Account
as of any date shall equal the amounts previously credited to such Deferral
Account less any payments debited to such Deferral Account plus the interest
deemed to be earned on such Deferral Account in accordance with Section 4.4
through the end of the preceding month.  When payments are made from a DCP
Deferral Account for any reason other than an Early Payment Benefit elected
after January 1, 1994, such payments shall be deemed to be made on a
proportionate or pro-rata basis from DCP Deferral Amounts (including accumulated
interest thereon) that were earned and deferred under the 1988 DCP prior to
January 1, 1994, and DCP Deferral Amounts (including accumulated interest
thereon) that were earned and deferred after that date.

 

11


 

4.6           Savings Plan Restoration Contribution.

 

(a)            General Rule.  For each Plan Year, the Company shall credit to
the Savings Plan Restoration Account of any Participant, an amount equal to the
amount by which the contribution that would otherwise have been made by the
Company on behalf of the Participant to the Savings Plan for such Plan Year is
reduced by reason of the reduction in the Participant’s Base Salary for such
Plan Year and/or the Participant’s Annual Bonus (as defined in the Savings Plan)
paid in such Plan Year because of deferrals under this Plan.  The Savings Plan
Restoration Contribution shall be credited to the Savings Plan Restoration
Account of each Participant for each Plan Year at the same time as the Company
contribution for such Plan Year is made to the Savings Plan.  No further Savings
Plan Restoration Contributions shall be credited to Participants’ Savings Plan
Restoration Accounts pursuant to this provision on or after December 31, 2008.

 

(b)           Vesting.  A Participant’s interest in any credit to his Savings
Plan Restoration Account and earnings thereon shall vest at the same rate and at
the same time as would have been the case had such contribution been made to the
Savings Plan.  Notwithstanding anything contained herein to the contrary, if,
upon a Participant’s Separation from Service, the Participant has not or does
not become 100% vested in his Savings Plan Restoration Account, the unvested
portion of his Savings Plan Restoration Account shall be forfeited prior to the
determination of the amount of any benefits under Sections 5.1, 5.5, or 5.6.

 

(c)           Transfer of Non-Vested Savings Plan Restoration Account from Prior
Plan.  Effective as of January 1, 2005, that portion of a Participant’s Savings
Plan Restoration Account under the Prior Plan that was not vested as of
December 31, 2004, was transferred to and credited to such Participant’s Savings
Plan Restoration Account under the 2005 DCP and is governed by the terms of this
Plan, including any Distribution Election Form filed under the 2005 DCP on or
before December 31, 2005.  If the Participant was not participating in the 2005
DCP in 2005, the Participant could nevertheless make an election in accordance
with Section 5.1(b) and 5.2 of the 2005 DCP if such election was made by
December 31, 2005.  If the Participant did not file a Distribution Election
Form on or before December 31, 2005, with respect to such amount, together with
interest the Participant was deemed to have made an election to receive
distribution in accordance with Section 5.1(a).

 

4.7           Statement of Deferral Accounts.  The Committee shall submit to
each Participant, within 120 days after the close of each Plan Year, a statement
in such form as the Committee deems desirable, setting forth the Participant’s
Deferral Account(s).

 

4.8           2004 Bonuses

 

(a)           Deferral under the 2005 DCP.  Any Bonus that was payable in 2005
to an employee of the Company for services performed during 2004 (a “2004
Bonus”) and that such individual elected to defer in accordance with the terms
of the Prior Plan was deferred under the 2005 DCP instead of the Prior Plan. 
Any such 2004 Bonus was credited to the individual’s DCP Deferral Account as set
forth in Section 4.2 and is subject to the terms and conditions of this Plan,
including, without limitation, any distribution election made under Article V;
provided, however, that if such individual did not file a Distribution Election
Form under the 2005 DCP as

 

12


 

provided in Section 5.1(b) at the time such 2004 Bonus was credited to his DCP
Deferral Account, he could file a Distribution Election Form at any time prior
to February 11, 2005, which then became applicable with respect to his 2004
Bonus and any other Compensation deferred and credited to the Participant’s DCP
Deferral Account under this Plan.

 

(b)           Opportunity to Revoke Deferral Election.  Notwithstanding anything
contained herein to the contrary, any participant in the Prior Plan who elected
to defer his 2004 Bonus could revoke his deferral election as provided in this
Section 4.8(b).  Such election had to be in writing on a form provided by the
Committee and had to be filed with the Committee on or before January 21, 2005. 
Any participant in the Prior Plan who revoked his 2004 Bonus deferral election
as provided herein received his 2004 Bonus in cash at or about the same time
that 2004 Bonuses were paid to other employees of the Company.

 

4.9           Pre-Merger Payment Elections.  Any payment elections made or
deemed to be made by a Participant under the DCP2 or the 2005 DCP and in effect
immediately prior to the merger of the two plans on December 31, 2006 shall
remain in effect with respect to the portions of the applicable Deferral
Accounts attributable to amounts deferred under each plan and shall continue in
effect unless and until changed in accordance with the terms of this Plan.  The
Committee shall establish and maintain separate subaccounts for each Deferral
Account as may be necessary to account for amounts subject to different payout
elections.

 

ARTICLE V
BENEFITS

 

5.1           Separation from Service for a Reason other than Death.

 

(a)            Form and Time of Benefit.  Except as otherwise provided in this
Sections 5.1 and 5.4, upon a Participant’s Separation from Service for a reason
other than death (including Retirement), the Company shall pay to the
Participant in a single lump sum within the first 90 days of the calendar year
following the year of the Participant’s Separation from Service an amount equal
to the value of the Participant’s Deferral Accounts as of the end of the month
preceding payment (after reduction for any forfeitures as set forth in
Section 4.6).  Any Retirement Benefit paid in annual installments pursuant to
Section 5.1(b) shall be paid within the first 90 days of each calendar year,
beginning with the year following the Participant’s Retirement and shall be
determined based on the value of the Participant’s Deferral Accounts as of the
last day of the month preceding payment.  Notwithstanding anything herein to the
contrary, in the event that a Participant who is a Specified Employee is
entitled to a distribution from the Plan upon or by virtue of such Participant’s
Separation from Service for a reason other than death, the lump sum payment or
the first annual installment payment, as the case may be, shall be paid in the
month next following the date that is six (6) months after the date of the
Participant’s Separation from Service, if later than the time provided above. 
Any additional installment payments shall be paid within the first 90 days of
each subsequent calendar year.

 

(b)           Retirement.  (i) On a Distribution Election Form filed
simultaneously with and in the same manner as the first Deferral Election
Form that a Participant is required to file in accordance with the requirements
set forth in Section 4.1 hereof, a Participant (A) may elect to have the
Retirement Benefit, which may consist solely of the Participant’s Savings Plan

 

13


 

Restoration Account, but which will not include any amounts attributable to an
Early Payment Year Subaccount if Separation from Service occurs after beginning
of the relevant Early Payment Year, paid to him in a lump sum or annual payments
for any other number of years between two (2) and 20 years, and (B) may elect to
have the amount of each annual installment determined under either the
Amortization Method or the Fractional Method.  If a Participant fails to elect
either the Amortization Method or the Fractional Method, such Participant shall
be deemed to have elected the Fractional Method.

 

(ii) Notwithstanding anything herein to the contrary, an election to receive
distribution in a series of annual installments shall be treated as a single
payment for purposes of Code Section 409A.

 

(iii) Subject to Section 5.1(b)(iv), a Participant may change his election as to
the form of Retirement distribution under this Plan subject to the following
conditions:  (A) the election shall not be effective until twelve (12) months
after the election is filed with the Committee; (B) the election must defer the
lump sum payment or the initial amount of an installment payment for a period of
at least five (5) years from the date that the lump sum payment or initial
amount of the installment payment, as the case may be, was otherwise payable;
and (C) the election must be made at least twelve (12) months prior to the
beginning of the calendar year in which the lump sum payment or initial amount
of the installment payment, as the case may be, would have been payable if no
change as to the form of distribution were ever made.

 

(iv) A Participant may only make two changes pursuant to Section 5.1(b)(iii). 
Each such change must satisfy all of the requirements of Section 5.1(b)(iii). 
No further changes may be made following a Participant’s Separation from
Service.

 

(c)           Separation Prior to Retirement.  If a Participant’s Separation
from Service is for any reason other than Retirement or death, then the
Participant shall receive a Termination Benefit in a lump sum as provided in
Section 5.1(a).

 

(d)           Effect of Pre-Retirement Separation from Service on Spousal
Survivor Benefits.  Spousal survivor benefits (if any) under Section 5.3 of the
Plan shall not be payable to the spouse of a Participant whose Separation from
Service occurs prior to Retirement and receives a Termination Benefit under this
Section 5.1.

 

5.2           Beneficiary Benefits.

 

(a)            If Participant’s Separation from Service is due to death, the
Company will pay to the Participant’s Beneficiary in a single lump sum a
Beneficiary Benefit that is an amount equal to the value of the Participant’s
Deferral Accounts (other than his or her SEDCP Deferral Account (if any) and
amounts in his or her Early Payment Year Subaccount attributable to an Early
Payment Year beginning before the date of the Participant’s death (if any)).  If
such Participant also has an SEDCP Deferral Account, the Company will also pay
to the Participant’s Beneficiary annual payments over the greater of (i) 10
years or (ii) until the Participant would have attained age 65 equal to 25% of
the amount deferred under the SEDCP (excluding any interest on such deferrals),
which payments shall be in full satisfaction of the benefits payable

 

14


 

with respect to the Participant’s SEDCP Deferral Account.  Notwithstanding the
foregoing, the Participant’s Beneficiary shall instead be paid the amount
credited to the Participant’s SEDCP Deferral Account as of the end of the month
in which his death occurred plus interest at a rate of 8% per annum, compounded
annually, from the end of such month and credited annually on each anniversary
of the end of such month payable in equal installments (using the Amortization
method) over the period described in the preceding sentence, if the Committee
determines that the present value of such benefit is greater than the present
value of the benefit described in the preceding sentence.  In comparing the
present value of these two alternative benefits, the Committee shall use in each
case a discount factor of 8%.

 

(b)           Notwithstanding the foregoing, if a Participant’s Separation from
Service is due to death after attaining age 55, payment to his Beneficiary
(other than payment of his or her SEDCP Deferral Account (if any) and amounts in
his or her Early Payment Year Subaccount attributable to an Early Payment Year
beginning before the date of the Participant’s death (if any)) shall be made in
the same form as payment of the Participant’s Retirement Benefit would have been
made to the Participant if he were living.

 

(c)           Notwithstanding the foregoing, a Participant may elect, on a
Beneficiary Distribution Election Form filed simultaneously with and in the same
manner as the first Deferral Election Form that the Participant is required to
file in accordance with the requirements set forth in Section 4.1 hereof, that,
if his Separation from Service is due to death prior to attaining age 55,
payment to his Beneficiary (other than payment of his or her SEDCP Deferral
Account (if any) and amounts in his or her Early Payment Year Subaccount
attributable to an Early Payment Year beginning before the date of the
Participant’s death (if any)) shall be made in any form and calculated in any
other manner described in Section 5.1(b) (which may be different than the form
of payment elected by the Participant for his Retirement Benefit).  A
Participant may change his election as to the form of payment to his Beneficiary
subject to the following conditions:  (1) the election shall not be effective
until twelve (12) months after the election is filed with the Committee and
(2) the election must be made at least twelve (12) months prior to the beginning
of the calendar year in which the lump sum payment or initial amount of the
installment payment, as the case may be, would have been payable if no change as
to the form of distribution were ever made.  Each such change must satisfy all
of the requirements of this Section 5.2(c).

 

(d)           If a Participant dies after Separation from Service but before
commencement or completion of his benefits under the Plan, payment to his
Beneficiary shall be made in the same amount, at the same time and in the same
form as payment would have been made to the Participant if he were living under
this Plan.  If installment payments to the Participant have already commenced,
then the remaining installments (if any) shall be paid to his Beneficiary in the
same amounts and at the same times as such remaining installments would have
been paid to the Participant if he were living.

 

(e)           The payment or payments to a Beneficiary of a deceased Participant
under Section 5.2(a), (b) or (c) (including payments with respect to the SEDCP
Deferral Account) shall be made or commence during the first 90 days of the
calendar year following the year in which the Participant’s death occurred, with
any subsequent installments paid within the first 90 days of each subsequent
calendar year, and the amount of such payment shall be equal to, or determined

 

15


 

based on, the value of the Participant’s Deferral Accounts as of the end of the
month preceding payment.

 

(f)            In the event that the Beneficiary of a deceased Participant dies
prior to the completion of payments under this Plan to that Beneficiary, then
the remaining payments shall be paid to that Beneficiary’s estate in the same
amounts and at the same times as such payments would have been paid to the
Beneficiary if he were living.

 

(g)           Any election as to the form and manner of payment to a Beneficiary
in effect under the terms of the DCP2 or the 2005 DCP immediately prior to the
merger of the two plans on December 31, 2006, shall remain in effect with
respect to the portions of the applicable Deferral Accounts attributable to
amounts deferred under each plan and shall continue in effect unless or until
changed in accordance with the terms of this Plan.  The Committee shall
establish and maintain separate subaccounts for each Deferral Account as may be
necessary to account for amounts subject to different beneficiary payout
elections.

 

5.3           Spousal Survivor Benefits with Respect to SEDCP Deferral
Accounts.  If a Participant who has an SEDCP Deferral Account dies after
becoming eligible for Retirement or after commencement of payment of his
Retirement Benefit and a spouse to whom he had been married to for at least one
(1) year prior to his death survives beyond completion of payment of the
Participant’s SEDCP Deferral Account balance, the Company shall pay such spouse
a lump sum payment in an amount equal to 10% of the Participant’s SEDCP Deferral
Account balance valued as of the earlier of the date of the Participant’s
Retirement or death.  Such lump sum spousal survivor benefit shall be paid 120
days following the later of the completion of payment of the Participant’s SEDCP
Deferral Account balance or the Participant’s death.  No benefit shall be
payable under this Section 5.3 if the Participant’s spouse does not survive
beyond completion of payment of the Participant’s SEDCP Deferral Account
balance.  Notwithstanding the foregoing, no spousal survivor benefit shall be
payable to the spouse of any Participant who received benefits pursuant to
Section 5.1(c) (Termination Benefit) or Section 5.6 (Immediate Payment on Change
in Control).

 

5.4           Early Payment.  Payment of the amounts credited to any Early
Payment Year Subaccount of a Participant shall be paid or commence to be paid
within the first 90 days of the year elected as the Early Payment Year in
accordance with the Participant’s election under Section 4.1(b), with any
subsequent annual payments paid in the first 90 days of each applicable year. 
The amount of each annual installment will be determined under the Fractional
Method unless the Participant otherwise irrevocably elects the Amortization
Method at the time of making the Early Payment Benefit election.

 

Notwithstanding the foregoing, if a Participant has a Separation from Service
for any reason prior to the Early Payment Year elected by the Participant, the
election made by the Participant to receive the Early Payment Benefit shall
terminate and the amount credited to the Participant’s Early Payment Year
Subaccount shall be paid, together with the other amounts credited to the
Participant’s Deferral Account, as set forth in Section 5.1 or 5.2, as the case
may be.  If the Participant has a Separation from Service for any reason after
the start of the Early Payment Year but before the commencement or completion of
the Early Payment Benefit, the benefit or remaining benefit attributable to the
relevant Early Payment Year Subaccount shall be

 

16


 

paid to the Participant (or his Beneficiary) in accordance with the
Participant’s Early Payment Benefit election without regard to the Participant’s
Separation from Service (i.e., once the Early Payment Year is reached, the
Participant’s subsequent Separation from Service for any reason shall not affect
the payment of the relevant Early Payment Year Subaccount).

 

5.5           Emergency Benefit.  In the event that the Committee, upon written
petition of the Participant, determines in its sole discretion that the
Participant has suffered an Unforeseeable Emergency, the Company shall pay to
the Participant, as soon as practicable following such determination, an
Emergency Benefit that does not exceed the amount reasonably necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets to the extent the liquidation of such assets would not
itself cause severe financial hardship and the additional compensation available
to the Participant upon the termination of the Participant’s current deferral
elections under the Plan, as described in the following paragraph of this
Section 5.5.  No amount may be paid to the Participant under this Section 5.5
from any unvested portion of the Participant’s Savings Plan Restoration Account.

 

Whenever a Participant receives a distribution under this Section 5.5, the
Participant will be deemed to have revoked all current deferral elections under
the Plan effective as of the date of the distribution.  The Participant will not
be permitted to participate in the next enrollment period under the Plan and
will be precluded from electing to make new deferrals under the Plan for a
minimum period of one (1) year (or such lesser period as the Committee may
permit) following receipt of the distribution.  Such new election shall comply
with the provisions of Section 4.1(a).

 

5.6           Effect of Change in Control.  In the event of a Change in Control,
the Board may, in its sole discretion, within the 30 days preceding such Change
in Control, irrevocably take action to terminate and liquidate the Plan,
provided that the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix)(B) (or any
successor provision) are satisfied.

 

5.7           Small Benefit.  Notwithstanding any election by a Participant to
receive payment of any account maintained for the Participant under the Plan in
an installment payment form, if the value of such account is less than $50,000
at the time payment in such form is scheduled to commence under Section 5.1 or
5.2 (after reduction for any forfeiture pursuant to Section 4.6), the account
shall be paid to the Participant in a single lump sum on the scheduled
commencement date.  This provision shall not apply to (i) any Early Payment Year
Subaccount that is being paid pursuant to an Early Payment Benefit election or
(ii) the Beneficiary benefit with respect to a Participant’s SEDCP Deferral
Account described in Section 5.2(a).

 

5.8           Tax Withholding and Reporting.

 

(a)            To the extent required by the law in effect at the time payments
are made, the Company shall withhold from payments made hereunder the taxes
required to be withheld by Federal, state and local law.

 

17


 

(b)           The Company shall have the right at its option to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Company may be required to withhold with respect to interest or other amounts
that the Company credits to a Participant’s Deferral Accounts or (ii) deduct
from any amount of salary, bonus or other payment otherwise payable in cash to
the Participant the amount of any taxes that the Company may be required to
withhold with respect to interest or other amounts that the Company credits to a
Participant’s Deferral Accounts.  In addition, as permitted by Treas. Reg. §
1.409A-3(j)(4)(vi) (or any successor provision), payments may be made under the
Plan to pay any Federal Insurance Contributions Act (FICA) tax imposed under
Code Sections 3101 and 3121(v)(2) on the Participant’s Deferral Accounts, and to
pay any income tax imposed under Code Section 3401 (i.e., wage withholding) or
the corresponding withholding provisions of applicable state or local law as a
result of payment of the FICA amount, as well as to pay the additional income
tax attributable to the pyramiding wages and taxes.  The total payment may not
exceed the aggregate FICA tax amount and the income tax withholding related to
such FICA tax amount.

 

5.9                                 Reemployment.

 

(a)           If, after a Participant’s Separation from Service, such
Participant is reemployed by the Company prior to the payment of his benefits in
a cash lump sum payment or while he is receiving benefits in the form of annual
installment payments, the payment of the lump sum amount or the future
installments, as the case may be, shall be made as scheduled without regard to
the Participant’s reemployment.

 

(b)           A reemployed Participant may elect to again participate in this
Plan and to defer additional Base Salary and/or Bonus as provided in
Section 4.1, in which case a new Deferral Account shall be established for such
Participant to which allocations relating to the period following the
Participant’s re-employment shall be credited.  The Participant also shall be
permitted to file a new Distribution Election Form, simultaneously with and in
the same manner as the first Deferral Election Form that the Participant files
upon his reemployment, governing the payment of his new Retirement Benefit in
accordance with Section 5.1(b) and payment to his Beneficiary in accordance with
Section 5.2(c) (provided that payment of any amounts previously forfeited
pursuant to Section 4.6 and restored upon the Participant’s reemployment shall
be made in the form applicable at the time of his prior termination in
accordance with the rules set forth herein).

 

5.10                           Qualified Divorce Orders.  Subject to the
policies and procedures established by the Committee under Section 9.3(b) hereof
and the provisions of this Plan, benefits may be paid from the balance of a
Participant’s Deferral Account(s) in accordance with a Qualified Divorce Order.

 

5.11                           Special 2006 Transition Rule Elections.

 

(a)   Notwithstanding anything herein to the contrary, pursuant to the
transition rules under Code Section 409A and the regulations and guidance
thereunder, each Participant who has not separated from service as of
October 12, 2006 may make a new payment election (a “Special Transition
Rule Election”) with respect to (i) the balance of his Deferral Accounts as of
December 31, 2006 together with interest credited thereto prior to distribution
(his “December 31

 

18


 

Balance”) and/or (ii) any deferred 2006 bonus (i.e., that portion of any bonus
earned in 2006 and payable in 2007 that the Participant elected to defer under
this Plan) plus interest credited thereto prior to distribution (his “2006
Deferred Bonus”).  As part of such election, the Participant may elect to
receive his Retirement Benefit in any form described in Section 5.1 and
calculated under either the Amortization Method or the Fractional Method.  In
addition, the Participant may elect up to two Early Payment Years with
installment payments (if any) calculated under the Amortization Method or the
Fractional Method.  Notwithstanding the provisions of Section 4.1(b) or
Section 5.4 to the contrary, a Participant may elect any Early Payment Year
other than 2006 regardless of the year in which the Compensation was deferred,
except that (i) the earliest Early Payment Year that a Participant may elect
with respect to his 2006 Deferred Bonus is 2008, and (ii) if a Participant
elects 2007 as an Early Payment Year with respect to his December 31 Balance,
payment will be made in July of 2007.  A Participant may elect that all, any
portion or no portion of his December 31 Balance and/or all, any portion or no
portion of his 2006 Deferred Bonus be paid in an Early Payment Year, but (i) the
Participant may not select more than two Early Payment Years under this Special
Transition Rule Election and may not elect any additional Early Payment Years
under Section 4.1(b) if such election would result in more than two scheduled
Early Payment Years and (ii) the Participant may not make different elections
with respect to the form or manner of calculation of his Retirement Benefit with
respect to his December 31 Balance and his 2006 Deferred Bonus.

 

(b)   Notwithstanding anything herein to the contrary, if a Participant has
separated from service due to Retirement as of October 12, 2006, he may make a
new payment election with respect to his December 31 Balance.  As part of such
election, the Participant may elect (1) to receive a lump sum distribution of
his entire Deferral Account balance in July of 2007 or (2) to change the number
of Retirement Benefit installment payments as permitted under Section 5.1,
provided that the Participant may not extend the number of installments to more
than twenty annual installments (including installment payments that have
already been made).

 

(c)   If a Participant elects 2007 as an Early Payment Year for his December 31
Balance, he may not elect to defer any Compensation earned in 2007 under this
Plan.

 

(d)   In addition, as part of the special election under this Section 5.12, a
Participant may change the form and manner of calculation of the payment of
benefits to his Beneficiary in the event that the Participant dies while
employed by the Company after becoming eligible for Retirement.

 

(e)   A Participant must elect the same form and manner of calculating his
Retirement Benefit under (a) or (b) of this Section 5.12 and the same form and
manner of calculating his Beneficiary Benefit under (d) of this Section 5.12 as
he elects for such benefits under the 2005 DCP and the DCP2.

 

(f)    Any election under this Section 5.12 must be made by November 3, 2006, or
such later date as permitted by the Committee, but in no event later than
December 31, 2006.

 

(g)   A Participant’s election under this Section 5.12 shall supersede any
previous election made or deemed to be made under this Plan, the 2005 DCP, or
the DCP2.  If a Participant does not timely make an election under this
Section 5.12, the elections he otherwise

 

19


 

made or makes or was deemed to make shall apply and may be changed only in
accordance with the other terms of this Plan and any Compensation deferred on or
after January 1, 2007, shall be subject to the Participant’s election under the
2005 DCP (or, the DCP2 if the Participant was a participant in the DCP2 but not
the 2005 DCP) or as subsequently amended in accordance with the other terms of
this Plan.  However, any distribution election that had not become effective by
October 12, 2006, shall be null and void.

 

5.12                           Section 409A Compliance.  Notwithstanding
anything herein to the contrary, any amount that would have been paid in 2008
under the provisions of the Plan as in effect prior to November 1, 2008 shall be
paid by December 31, 2008.  No amount shall be paid in 2008 under the provisions
of this November 1, 2008 restatement that would not have been paid in 2008 under
the prior provisions of the Plan.

 

5.13                           Plan Provisions Control.

 

(a)           Payment Commencement Prior to November 1, 2008.  Notwithstanding
anything herein to the contrary, if installment payments to a Participant or
Beneficiary have commenced prior to November 1, 2008 in accordance with the
prior provisions of the Plan, the Participant’s remaining account shall be paid
over the remaining number of installments in accordance with the rules set forth
herein (i.e., within the first 90 days of 2009 and each subsequent calendar
year, except as otherwise provided herein).

 

(b)           Distribution Elections Made Prior to November 1, 2008. 
Notwithstanding anything herein to the contrary, if a Participant has made a
distribution election, including a beneficiary distribution election, prior to
November 1, 2008, and such election remains in effect on and after that date,
including without limitation under Section 4.9 or Section 5.2(g), distributions
to such Participant (or his Beneficiary) shall commence and be made in
accordance with the rules set forth herein, with such distribution election used
only to determine the applicable form of payment (i.e., whether distribution
shall be made in a lump sum or installments and, if installments, the number of
such installments and the method used for calculating such installments).

 

ARTICLE VI
BENEFICIARY DESIGNATION

 

Each Participant shall have the right, at any time, to designate any person or
persons as the Beneficiary to whom payments under this Plan shall be made in the
event of the Participant’s death prior to complete distribution to the
Participant of the benefits due under the Plan.  Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a paper form prescribed by the Committee.  Any
Beneficiary designation made by a Participant under the DCP2 and/or the 2005 DCP
shall continue to apply under this Plan until the Participant files a new
Beneficiary designation form with the Committee.  Notwithstanding the preceding
sentence, if a Participant had selected different Beneficiaries under the DCP2
and the 2005 DCP, the following rules shall apply:

 

(A)          If the Participant does not make a new election under Section 5.12,
the Beneficiary designation under the DCP2 shall apply to the subaccount for the
DCP2 under this

 

20


 

Plan and the Beneficiary designation under the 2005 DCP shall apply to the
subaccount for the 2005 DCP under this Plan unless or until the Participant
files a new Beneficiary designation form with the Committee.

 

(B)           If the Participant does make a new election under Section 5.12,
the Participant will be treated as having no Beneficiary designation on file
until the Participant files a new Beneficiary designation with the Committee.

 

The filing of a new Beneficiary designation form will cancel any inconsistent
Beneficiary designation previously filed.

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Plan, and if there is no such valid
Beneficiary designation, to the Participant’s then surviving spouse, or if none,
to the Participant’s estate, unless directed otherwise by the court that has
jurisdiction over the assets belonging to the Participant’s probate estate.

 

ARTICLE VII
CLAIMS PROCEDURE

 

7.1                                 Applications for Benefits.  All applications
for benefits under the Plan shall be submitted to Occidental Petroleum
Corporation, Attention:  Deferred Compensation Plan Committee, 10889 Wilshire
Blvd., Los Angeles, CA 90024.  Applications for benefits must be in writing on
the forms prescribed by the Committee and must be signed by the Participant, or
in the case of a Beneficiary Benefit, by the Beneficiary or legal representative
of the deceased Participant.

 

7.2                                 Claims Procedure.

 

(a)           Within a reasonable period of time, but not later than 90 days
after receipt of a claim for benefits, the Committee or its delegate shall
notify the claimant of any adverse benefit determination on the claim, unless
special circumstances require an extension of time for processing the claim.  In
no event may the extension period exceed 90 days from the end of the initial
90-day period.  If an extension is necessary, the Committee or its delegate
shall provide the claimant with a written notice to this effect prior to the
expiration of the initial 90-day period.  The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a determination on the claim.

 

(b)           In the case of an adverse benefit determination, the Committee or
its delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; and (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action

 

21


 

under Section 502(a) of ERISA following an adverse final benefit determination
on review and in accordance with Section 7.4.

 

(c)           Within 60 days after receipt by the claimant of notification of
the adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination.  On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.  The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits.  The
Committee’s (or delegate’s) review shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination.

 

(d)           Within a reasonable period of time, but not later than 60 days
after receipt of such request for review, the Committee or its delegate shall
notify the claimant of any final benefit determination on the claim, unless
special circumstances require an extension of time for processing the claim.  In
no event may the extension period exceed 60 days from the end of the initial
60-day period.  If an extension is necessary, the Committee or its delegate
shall provide the claimant with a written notice to this effect prior to the
expiration of the initial 60-day period.  The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review.  In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination;
(ii) reference to the specific Plan provisions on which the adverse final
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits; and (iv) a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4.

 

7.3           Section 409A Compliance.  Any claim for benefits under this
Article must be made by the claimant no later than the time prescribed by Treas.
Reg. § 1.409A-3(g) (or any successor provision).  If a claimant’s claim or
appeal is approved, any resulting payment of benefits will be made no later than
the time prescribed for payment of benefits by Treas. Reg. § 1.409A-3(g) (or any
successor provision).

 

7.4           Limitations on Actions.  No legal action may be commenced prior to
the completion of the benefit claims procedure described herein.  In addition,
no legal action may be commenced after the later of (a) 180 days after receiving
the written response of the Committee to an appeal, or (b) 365 days after an
applicant’s original application for benefits.

 

22


 

ARTICLE VIII
AMENDMENT AND TERMINATION OF PLAN

 

8.1           Amendment.  The Board may amend the Plan in whole or in part at
any time for any reason, including but not limited to, tax, accounting or other
changes, which may result in termination of the Plan for future deferrals.  The
Executive Compensation and Human Resources Committee of the Board may amend the
Plan to (a) ensure that this Plan complies with the requirements of Code
Section 409A for deferral of taxation on compensation deferred hereunder until
the time of distribution and (b) add provisions for changes to deferral
elections and elections as to time and manner of distributions and other changes
that comply with the requirements of Code Section 409A for the deferral of
taxation on deferred compensation until the time of distribution.  The Committee
appointed pursuant to Article III, in its discretion, may amend the Plan if the
Committee determines that such amendment does not significantly increase or
decrease Plan benefits or costs.  Notwithstanding the foregoing, except for any
amendment required to preserve the deferral of taxation of amounts deferred
under this Plan, no amendment shall (a) reduce the amounts that have been
credited to the Deferral Account(s) of any Participant prior to the date such
amendment is adopted; (b) eliminate the spousal survivor benefit under
Section 5.3; or (c) change the definition of the Declared Rate set forth in
Article II for the Plan Years beginning on January 1 of 2006, 2007, or 2008 to a
rate or to a formula that, as of the last day of the month preceding the date
such amendment is adopted, produces a rate that is less than the lesser of: 
(i) Moodys Plus Three (as defined in Article II and calculated as of the last
day of the month preceding the date such amendment is adopted), or (ii) the
highest yield on any unsecured debt or preferred stock of the Company that was
outstanding on the last day of the month immediately preceding the date such
amendment is adopted.  Any amendment that would either (a) reduce the Declared
Rate for the Plan Years beginning on January 1 of 2006, 2007, or 2008 to a rate
or to a formula that, as of the last day of the month preceding the date such
amendment is adopted, produces a rate that is less than Moodys Plus Three (as
defined in Article II and calculated as of the last day of the month preceding
the date such amendment is adopted) or (b) change the terms of the amendment
provisions of this Section 8.1 or the terms of the termination provisions of
Section 8.2, shall not be effective prior to the date that is two years after
the date such amendment is adopted, unless the amendment is required by a change
in the tax or other applicable laws or accounting rules, or the amendment is
required in order to preclude any amounts deferred under this Plan from being
included in the income of Participants prior to a date of distribution as
specified under this Plan.  Notwithstanding the foregoing, following a Change in
Control, no amendment shall (a) reduce the amounts that have been credited to
the Deferral Account(s) of any Participant prior to the date such amendment is
adopted; (b) change the definition of the Declared Rate set forth in Article II
for the Plan Years beginning on January 1 of 2006, 2007, or 2008 to a rate or to
a formula that, as of the last day of the month preceding the date of the Change
in Control, produces a rate that is less than Moodys Plus Three (as defined in
Article II and calculated as of the last day of the month preceding the date of
the Change in Control); (c) eliminate the spousal survivor benefits under
Section 5.3; or (d) change the terms of the amendment provisions of this
Section 8.1 or the terms of the termination provisions of Section 8.2.

 

23


 

8.2                                 Termination.

 

(a)           Company’s Right to Terminate.  The Board may terminate the Plan at
any time, if in the Board’s judgment, the continuance of the Plan would not be
in the Company’s best interest due to tax, accounting or other effects thereof,
or potential payouts thereunder, or other reasons, provided that any termination
of the Plan shall not be effective prior to the date that is two years after the
date the Board adopts a resolution to terminate the Plan, unless (i) the
termination of the Plan is required by a change in the tax or other applicable
laws or accounting rules, or (ii) the Participants have become subject to tax on
the amounts deferred under the Plan.  Notwithstanding the foregoing, following a
Change in Control, the Plan may not be terminated prior to the date that is
three years after the date the Change in Control occurs, or, if earlier, the
date on which amounts deferred under the Plan have become taxable to
Participants.  In the event the Board adopts a resolution terminating the Plan,
the Board or the Committee shall determine the date as of which deferral
elections shall cease to have effect in accordance with the requirements of Code
Section 409A.

 

(b)           Payments Upon Termination.  Distributions to the Participants or
their Beneficiaries shall be made on the dates on which the Participants or
their Beneficiaries would receive benefits hereunder without regard to the
termination of the Plan, except that payments may, in the discretion of the
Board, be accelerated if:

 

(A)          The Plan is terminated and liquidated pursuant to Section 5.6 of
the Plan;

 

(B)           Accelerated payment is otherwise permitted by Treas. Reg. §
1.409A-3(j)(4)(ix) (or any successor provision) or other guidance issued by the
Secretary of the Treasury, or

 

(C)           The Plan is terminated because Participants have become subject to
tax on their deferrals due to the Plan’s failure to satisfy the requirements of
Code Section 409A.  Payment to a Participant may not exceed the amount required
to be included in income as a result of such failure.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                                 Unsecured General Creditor.  The rights of a
Participant, Beneficiary, or their heirs, successors, and assigns, as relates to
any Company promises hereunder, shall not be secured by any specific assets of
the Company, nor shall any assets of the Company be designated as attributable
or allocated to the satisfaction of such promises.

 

9.2                                 Trust Fund.  The Company shall be
responsible for the payment of all benefits provided under the Plan.  At its
discretion, the Company may establish one or more trusts, with such trustees as
the Board or Committee may approve, for the purpose of providing for the payment
of such benefits.  Such trust or trusts may be irrevocable, but the assets
thereof shall be subject to the claims of the Company’s creditors.  To the
extent any benefits provided under the Plan are actually paid from any such
trust, the Company shall have no further obligation with respect thereto, but to
the extent not so paid, such benefits shall remain the obligation of, and

 

24


 

shall be paid by, the Company.  No assets shall be transferred to a trust if
such transfer would result in the taxation of benefits prior to distribution
under Code Section 409A(b).

 

9.3                                 Nonassignability.

 

(a)           Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, or interest therein which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

(b)           Notwithstanding subsection (a), the right to benefits payable with
respect to a Participant pursuant to a Qualified Divorce Order may be created,
assigned, or recognized.  The Committee shall establish appropriate policies and
procedures to determine whether a Divorce Order presented to the Committee
constitutes a Qualified Divorce Order under this Plan, and to administer
distributions pursuant to the terms of Qualified Divorce Orders.  In the event
that a Qualified Divorce Order exists with respect to benefits payable under the
Plan, such benefits otherwise payable to the Participant specified in the
Qualified Divorce Order shall be payable to the Alternate Payee specified in
such Qualified Divorce Order.

 

9.4                                 Release from Liability to Participant.  A
Participant’s right to receive benefits under the Plan shall be reduced to the
extent that any portion of a Participant’s Deferral Account(s) has been paid or
set side for payment to an Alternate Payee pursuant to a Qualified Divorce
Order.  The Participant shall be deemed to have released the Company and the
Plan from any claim with respect to such amounts in any case in which (a) the
Company, the Plan, or any Plan representative has been served with legal process
or otherwise joined in a proceeding relating to such amounts, and (b) the
Participant fails to obtain an order of the court in the proceeding relieving
the Company and the Plan from the obligation to comply with the judgment, decree
or order.

 

9.5                                 Employment Not Guaranteed.  Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant any right to be retained in
employment with the Company.  Accordingly, subject to the terms of any written
employment agreement to the contrary, the Company shall have the right to
terminate or change the terms of employment of a Participant at any time and for
any reason whatsoever, with or without cause.

 

9.6                                 Gender, Singular & Plural.  All pronouns and
any variations thereof shall be deemed to refer to the masculine or feminine as
the identity of the person or persons may require.  As the context may require,
the singular may be read as the plural and the plural as the singular.

 

9.7                                 Captions.  The captions of the articles,
sections, and paragraphs of the Plan are for convenience only and shall not
control or affect the meaning or construction of any of its provisions.

 

25


 

9.8                                 Validity.  In the event any provision of
this Plan is held invalid, void, or unenforceable, the same shall not affect, in
any respect whatsoever, the validity of any other provision of this Plan.

 

9.9                                 Notice.  Any notice or filing required or
permitted to be given to the Committee under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
principal office of the Company.  Such notice shall be deemed given as to the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

 

9.10                           Applicable Law.  The Plan shall be governed by
and construed in accordance with Code Section 409A, and any regulations
promulgated thereunder, and in accordance with the laws of the State of
California to the extent such laws are not preempted by ERISA.

 

 

IN WITNESS WHEREOF, Occidental Petroleum Corporation has executed this document
this        day of                     , 2008.

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

 

By 

 

 

 

 

  Martin A. Cozyn

 

 

  Executive Vice-President, Human Resources

 

26